Kodak August 9, 2016 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Notice of Disclosure Filed in the Quarterly Report on Form 10-Q Under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended To Whom It May Concern: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Eastman Kodak Company has made disclosure pursuant to those provisions in its Quarterly Report on Form 10-Q for the quarter ended June 30, 2016, which was filed with the U.S. Securities and Exchange Commission on August 9, 2016. Respectfully, Eastman Kodak Company By: /s/ Sharon E. Underberg Sharon E. UnderbergGeneral Counsel, Secretary & Senior Vice President
